Citation Nr: 0201784	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from February 1982 to June 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's sole service-connected disability is a 
generalized anxiety disorder, evaluated as 50 percent 
disabling.  

3.  The veteran has completed two years of college and has 
successfully maintained employment with the United States 
Postal Service since 1996 in a position compatible with his 
interests, aptitudes and abilities.  

4.  The veteran has been successful in overcoming his 
employment handicap due to service-connected generalized 
anxiety disorder.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1 (2001).  

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).  

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(b).  Impairment is defined as 
restrictions on employability caused by the veteran's 
service-connected and nonservice-connected disabilities, 
negative attitudes toward the disabled, deficiencies in 
education and training, and other pertinent factors.  
38 C.F.R. § 21.51(c)(1).  

An employment handicap does not exist when any one of the 
following conditions is present:  

(i) The veteran's employability is not impaired; 
this includes veterans who are qualified for 
suitable employment, but do not obtain or retain 
such employment for reasons within their control;

(ii) the veteran's employability is impaired, but 
his or her service-connected disability does not 
materially contribute to the impairment of 
employability; or

(iii) the veteran has overcome the effects of the 
impairment of employability through employment in 
an occupation consistent with his or her pattern of 
abilities, aptitudes and interests, and is 
successfully maintaining such employment.

38 C.F.R. § 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

The veteran's abilities to obtain or retain employment are 
not impaired if he or she has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 21.52(a).  A veteran who has 
been found to have an employment handicap shall be held to 
have a serious employment handicap if he or she has: (1) A 
neuropsychiatric service-connected disability rated at thirty 
percent or more disabling; or (2) any other service-connected 
disability rated at fifty percent or more disabling.  38 
C.F.R. § 21.52(c).  

Factual Background

The veteran is service-connected for a generalized anxiety 
disorder, which is currently rated 50 percent disabling.  

In February 1996, the veteran underwent VA neurologic and 
psychiatric examination.  He reported problems such as past 
periods of disorientation and careless driving.  He also 
reported concentration and memory difficulty.  In connection 
with psychiatric evaluation, he reported that he was 
undergoing training for a data entry job with the United 
States Postal Service and that he had handled the training 
satisfactorily so far.  

In October 1996, the veteran underwent neuropsychological 
evaluation.  At that time he reported that he had been 
employed with the United States Postal Service since his 
discharge from service.  He indicated that he had been losing 
things at work, had been getting lost on his way to work, and 
had become less efficient in performing his job as a sorter.  
He complained of difficulty expressing himself, both orally 
and in written form.  He denied impairment in reading 
comprehension or calculation.  He did complain of memory loss 
and difficulty concentrating.  He further reported having 
anxiety in crowd situations.  The veteran appeared for the 
examination well groomed and appropriately dressed.  He 
evidenced stuttering when speaking, which diminished as the 
session progressed.  He was friendly and cooperative and his 
affect was appropriate.  He appeared fully oriented and 
seemed able to persist on all materials presented to him.  
Testing revealed the veteran to be uncomfortable in social 
situations, with a borderline range of intellectual 
functioning.  Memory testing was inconsistent:  For nonverbal 
information, performance was within normal limits; for verbal 
information there was evidence of moderate impairment.  
Attention testing was within normal limits.  No language 
impairment was noted, specifically, the veteran was found 
able to follow verbal and written commands.  The October 1996 
psychological test results were reviewed by a VA consultant 
in neuropsychiatry; no dementia was noted.  

In June 1997, the veteran applied for Vocational 
Rehabilitation and Counseling benefits.  On the application 
form he reported he had completed two years of college.  

The veteran appeared for counseling in December 1997.  He 
completed relevant questionnaires.  Specifically, he 
expressed interest in computer information system training 
and indicated he had previously taken coursework in that 
area.  He identified his employment with the United States 
Postal Service since June 1996, working 40 hours a week.  He 
described working as a flat sorter operator, keying zip codes 
into a machine.  The veteran identified past jobs and 
reported he liked working in computer engineering, 
electronics and as a stockbroker.  He reported that he 
disliked working as a mechanic because he did not like to be 
dirty and that he also disliked the instability of working as 
a salesperson.  The veteran reported prior job assignments 
held in the military, to include working in supply, as an 
audiology technician, and as a program manager for military 
intelligence.  He described his disability as a mental 
disorder, with poor ability to concentrate, as well as 
problems with disorientation and mood changes.  He stated 
that he could not get a security clearance to work with 
military intelligence and that his disorientation and 
concentration problems interfered with his work.  He also 
complained of a poor ability to communicate and to keep up 
with a schedule.  

An interest inventory shows that the veteran's highest 
interests were in the conventional area.  Conventional people 
prefer activities and jobs in which they know exactly what 
they are supposed to do, such as bookkeeping, typing, filing 
and general business work.

The narrative counseling report indicates that the 
limitations imposed by the veteran's disability, in tandem 
with his lack of a degree past high school and negative 
employer attitudes toward the disabled, resulted in an 
impairment in employability.  The veteran reported that he 
would have difficulty with a fast pace or work or meeting 
emergencies.  The counseling psychologist determined that the 
veteran had overcome his impairment in employability through 
the successful maintenance of his position as a flat sorter 
operator with the United States Postal Service.  Despite the 
veteran's report that his current position was threatened, 
the counseling psychologist noted that the veteran appeared 
to be receiving adequate performance evaluations and that 
there was no threat of his losing his position.  The 
psychologist also noted that the job was compatible with the 
veteran's interests, aptitudes and abilities and allowed for 
the accommodation of his disability.  

In March 1998, the veteran argued that his position at the 
United States Postal Service was part-time and temporary and 
that he required proper training and education to secure 
full-time employment.  

In February 2000, the Board remanded the veteran's claim for 
further development of the evidence regarding his employment 
status.  In March 2000, the RO requested further employment 
information from the veteran.  In May 2000, the RO issued a 
supplemental statement of the case reflecting consideration 
of all evidence of record pertinent to the vocational 
rehabilitation claim.  

In September 2001, the RO contacted the veteran and advised 
him of the need to submit evidence as to his employment 
status, to include whether his employment was permanent or 
part-time, along with recent performance evaluations.  The RO 
advised the veteran that if he desired VA to obtain such 
information, a written release was required.  

Veteran's Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the issue on appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  However, VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that VA has already met all notice and duty 
to assist obligations to the veteran under the new law, to 
include as delineated under the newly promulgated 
implementing regulations.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing entitlement to vocational rehabilitation and 
counseling benefits, and has, by information letters, rating 
actions, the statement of the case and a supplemental 
statement of the case, been advised of the evidence 
considered in connection with his appeal and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  In March 2000, and again in 
September 2001, the RO requested additional evidence such as 
employment evidence from the veteran consistent with the 
Board's February 2000 remand request.  The veteran did not 
respond, either by sending a release for VA to obtain the 
requested information or by providing any additional 
information.  His representative submitted general argument 
in connection with the appeal to the Board as recently as 
February 2002.  There is no indication, however, that 
additional evidence probative of the claim is available.  As 
such, the veteran will not be prejudiced as a result of the 
Board's deciding this claim without first affording the RO an 
opportunity to consider the claim anew in light of the newly 
published regulations found at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001), or without first affording the veteran an 
opportunity to respond specifically to the new regulatory 
language.  A remand for adjudication by the RO would thus 
only serve to further delay resolution of the veteran's 
claim.  See Wensch v. Principi, No. 99-2210, slip op. at 15-
16 (U.S. Vet. App. Dec. 20, 2001), citing DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

Analysis

A review of the record reveals that service connection is in 
effect for generalized anxiety disorder, rated as 50 percent 
disabling.  Therefore, the veteran meets the service-
connected disability requirements of 38 U.S.C.A. § 
3102(1)(A), (B) and 38 C.F.R. § 21.40(a).  As such, the issue 
in this case is whether the veteran has an "employment 
handicap."  

The medical evidence does document that the veteran is 
impaired by reason of symptomatology associated with service-
connected generalized anxiety disorder and that such 
materially contributes to employment difficulties.  See 
38 C.F.R. § 21.51(c)(1).  For instance, the record shows that 
the veteran has difficulty with crowds due to anxiety and 
that he has problems with emergent-type situations, with some 
indication of memory problems.  Despite the above, the 
evidence of record establishes that the veteran does not 
currently have an employment handicap as defined by 38 C.F.R. 
§ 21.51(b), as he has overcome the effects of the impairment 
in employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes and 
interests, and he is successfully maintaining such 
employment.  

The veteran has, in the past, held employment that involves 
working with computers and has expressed an interest in 
computer work.  Psychological testing shows the veteran to be 
suited to work involving known tasks, including tasks such as 
office work, tasks he performs in his position as a mail 
sorter.  Furthermore, testing has shown that despite the 
veteran's complaints, he is able to express and understand 
information and task assignments orally and in writing and to 
concentrate to complete a task assigned.  Although the RO 
afforded the veteran an opportunity to submit evidence 
showing that his employment with the Postal Service was not 
full-time employment or that it was in jeopardy, he has not 
done so.  Rather, the record indicates that the veteran has 
been successfully employed by the United States Postal 
Service since June 1996 and that he continues to be so 
employed.  There is no competent evidence showing that the 
veteran's work performance is unsatisfactory or that he is 
currently unable to retain his employment without vocational 
rehabilitation.  

In light of the foregoing, the Board concludes that the 
veteran's service-connected disability does not prevent him 
from obtaining or retaining employment consistent with his 
abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(e)(2),(3), (f)(2).  As such, an employment handicap has 
not been demonstrated as contemplated under 38 U.S.C.A. § 
3102 and 38 C.F.R. § 21.51.  Thus, entitlement to a program 
of vocational rehabilitation services is not warranted, and 
the veteran's claim must be denied.  The Board notes that 
consideration of whether the veteran has a "serious" 
employment handicap is not in order because the evidence of 
record does not establish that the veteran has an employment 
handicap.  See 38 C.F.R. § 21.52(a)(b).  


ORDER

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

